UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7670


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARCUS ROOSEVELT TAYLOR,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Senior District Judge. (1:17-cr-00106-CCB-6)


Submitted: April 23, 2021                                         Decided: May 5, 2021


Before NIEMEYER, KEENAN, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus Roosevelt Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcus Roosevelt Taylor appeals the district court’s orders denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, and denying reconsideration. We review

the district court’s orders for abuse of discretion. See United States v. Kibble, 992 F.3d

326, 329 (4th Cir. 2021). “A district court abuses its discretion when it acts arbitrarily or

irrationally, fails to consider judicially recognized factors constraining its exercise of

discretion, relies on erroneous factual or legal premises, or commits an error of law.”

United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018) (internal quotation marks

omitted). Our review of the record shows that the district court properly considered the

circumstances presented by the pandemic, Taylor’s age and health conditions, and the 18

U.S.C. § 3553(a) factors, before denying Taylor’s motions. Therefore, we affirm the

district court’s orders. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2